DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 08/02/2019.
Claims 1-16 are pending for consideration.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the updated title to include search and content segmentations. Appropriate correction is required.
The disclosure is objected to because of the following informalities:
Paragraph [0002] second line: “corrponding” should be “corresponding”. 
Paragraph [0043], near the end, “gerenate” should be “generate”.
Paragraph [0044], “analynized” should be “analyzed”.
Appropriate corrections are required.
Claim Objections
Claims 5, 8 and 16 are objected to because of the following informalities:
Claim 5, “calaulating” should be “calculating” on line 5.
Claim 5, “between between” should be “between” on line 5.
Claims 8 and 16, “searching one of the plurality of first learning sections” should be “searching for one of the plurality of first learning sections”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-15 are rejected under 35 U.S.C.101 because the claimed invention is directed to abstract ideas without significantly more.
	Step 1 Statutory Category:
		Claims 1-7 are directed to a method for data analysis which is a process. The claims are directed to statutory categories.
system comprising a first server, a storage device and a second server, which is a machine. The claims are directed to statutory categories.
	Step 2A Prong 1 Judicial exception:
		The independent claims 1 and 9 recite the following limitations which have been identified as reciting a Mental Process:
		The claims recite “receiving a first learning content data; … receiving an analysis command … ; analyzing the analysis command … obtain a plurality of first similarities … ; and searching one of the plurality of first learning sections … highest similarity from the plurality of first learning sections”.  These steps are mental processes that an ordinary person of skill in the art at the effective filing date can perform with or without pen and paper.  Receiving data is a merely a basic human action applied on a general computer with generic hardware.  Analyzing and obtaining based on similarity is merely a mental process of observation, evaluation and determination.  Searching is simply observation, evaluation and determination.  Finding highest similarity is simply an observation, evaluation and determination.  These are basic common human actions applied on a general computer with generic hardware.  As a result, they’re abstract idea.
		The claims further recite “adding a plurality of first segmentation marks … to divide a plurality of first learning sections … generating a first keyword string corresponding to each of the plurality of first learning sections … ”.  Add marks to content is to divide it without details is merely observation and evaluation of similarity to group data.  These are basic human actions perform by any person skilled in the art 
	Step 2A Prong 2, additional elements that integrate into a practical application of the exception:
		The independent claims 1 and 9 recite “receiving … adding a plurality of first segmentation marks … divide a plurality of first learning sections … generating a first keyword string corresponding to each of the plurality of first learning sections …”.  These basic human actions combined with additional elements such as segmentation marks, plurality of first learning sections, keyword string, which are common elements encountered by routine human actions, do not improve existing technology.  They are merely basic human actions combined with routine elements applied on a conventional computer using generic hardware.  As a result, the additional elements taken individually or in ordered combination do not integrate the judicial exception into a practical application of the exception.
		Step 2B significantly more:
		The independent claims 1 and 9 recite “receiving … adding a plurality of first segmentation marks … divide a plurality of first learning sections … generating a first keyword string corresponding to each of the plurality of first learning sections …”.  These are basic human actions combined with common elements.  They are well known and well understood ideas for a person skilled in the art at the effective filing date, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  When considered individually or as an 
		Regarding dependent claim 2, the claim recites “… a literal data … analyzing the literal data … generate …  strings, … strings have a sequential relationship; … determining a similarity … generate the plurality of first segmentation marks.”.  Literal data as part of educational content data is a very common element.  Analyzing to generate string data without details is merely a basic human action of observation, evaluation and determination applied on a conventional computer using generic hardware.  Strings having sequential relationship is simply a consequence of the nature of data, such as learning lessons needs to be ordered due to prerequisite of information or text of video data needs to be sequential because of the time dependency.  Determining a similarity and generate plurality of segmentation marks are merely observation, evaluation and determination.  Combined with the data being common data type with common structure, when considered individually or in an ordered combination, the additional elements do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea. These additional elements do not cure the deficiency of the independent claim and as a result, the dependent claim remains an abstract idea.
	
	Regarding dependent claim 3, the claim recites “… a plurality of image screens … determining a similarity of the plurality of image screens to generate the plurality of first segmentation marks.”.  Determining a similarity and generate plurality of 

	Regarding dependent claim 4, the claim recites “… determining an amount of each of the plurality of feature words in each of the plurality of first learning sections; … the amount of which is greater than a threshold value.”.  These are merely observation, counting and comparing, which are basic and common human actions.  When considered individually or in an ordered combination, the additional elements do not integrate the judicial exception into a practical application of the exception and do not amount to significantly more than an abstract idea. The dependent claim remains an abstract idea.

	Regarding depending claim 5, the claim recites “… analyzing search command … generate a first search string; and calaulating … similarities.”.  These are merely observation, evaluation and determinatino, which are basic and common human actions.  Calculating similarity without specific is also a basic human action applied on a convention computer using generic hardware.  When considered individually or in an ordered combination, the additional elements do not integrate the judicial exception into 

	Regarding dependent claim 6, the claim recites “… transmitting one of the plurality of first learning sections with the highest similarity and the corresponding first learning content data to a terminal device, and generating a behavior data accordingly”.   These are insignificant extra solution activities, see MPEP 2106.05(b)(I). When taken individually or viewed as an ordered combination, the claim as a whole do not amount to significantly more than the abstract idea.
	Regarding claim 7, the dependent claim recites “… storing the first learning content data to a data storage device, wherein the data storage device comprises a second learning content data and a third learning content data … “. These are insignificant extra solution activities, see MPEP 2106.05(b)(I). The structure of a content comprises two other pieces of content that were segmented is not new.  It’s simply a repetition or just a plurality of items of similar type being processed a same way, which are commonly encountered daily by an ordinary person skilled in the art.  When taken individually or viewed as an ordered combination, the claim as a whole do not amount to significantly more than the abstract idea.

	Regarding dependent claims 10-15, the dependent claims are system claims corresponding to method claims 2-7.  The claims 10-15 are rejected for the same reasons as that of the claims 2-7.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 8 and 16, the claims recite “searching the second learning content data and the third learning content data from the data storage device according to the second search command”.  It is unclear what the search is looking for as a result of a search.  Since there are two learning contents (second and third learning contents).  searches for the second learning content data 131b and the third learning content data 131c according to the second search command, since the user has browse the first learning content data 131a before, the second server 120 further compares the first keyword string of the first learning content data 131a with the second keyword string of the second learning content data 131b and the third keyword string of the third learning content data 131c to obtain multiple second similarities. Then, adjusting an order of the second learning content data 131b and the third learning content data 131c according to the level of the second similarities to gerenate a search).  For the purpose of prior art examination, the limitation is interpreted as “searching for one or more sections from the second learning content data and the third learning content data from the data storage device according to the second search command”.
Furthermore, the claims recite “calculating a plurality of second similarities between the first keyword string and the second keyword string and the third keyword string“.  It is unclear which content segment “the first keyword string” is being referred to, since there are a plural of sections for the “first keyword string” (see claim 1).  Furthermore, it is unclear which of the content sections the “the second keyword string” and “the third keyword string” are being referred to, since there are a plural of second learning sections each containing a “second keyword string” and a plural of third learning sections each containing a “third keyword string” (see claim 7).  As a result, it is also unclear how and what strings are being used to compare to obtain the second similarities.

The instant specification does not help clarify the indefiniteness since it simply has a similar writing to the claim.
	For the purpose of prior art examination, the limitation is interpreted as “calculating a plurality of second similarities between the keyword string of the first search result section and a plural of s and s”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 8 and 16, the claims recite “searching the second learning content data and the third learning content data from the data storage device according 
Furthermore, the claims recite “calculating a plurality of second similarities between the first keyword string and the second keyword string and the third keyword string“.  It is unclear which content section “the first keyword string” is being referred to, since there are a plural of sections for the “first keyword string” (see claim 1).  Furthermore, it is unclear which of the content sections the “the second keyword string” and “the third keyword string” are being referred to, since there are a plural of second learning sections each containing a “second keyword string” and a plural of third learning sections each containing a “third keyword string” (see claim 7).  As a result, it is also unclear how and what strings are being used to compare to obtain the second similarities.
In the instant application specification, paragraph 48 recites “…compare and calculate a similarity between the behavior data (e.g., first keyword string) and the second learning content data 131b, and compare and calculate a similarity between the behavior data (e.g., first keyword string) and the third learning content data 131c. …”.
The instant specification does not help clarify the indefiniteness since it simply has a similar writing to the claim.
	For the purpose of prior art examination, the limitation is interpreted as “calculating a plurality of second similarities between the keyword string of the first search result section and a plural of s and s”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20150286718 A1 hereinafter Wang) in view of Lewis et al. (US 20180107663 A1 hereinafter Lewis).
	Regarding claim 1, Wang teaches a data analysis method, comprising steps of:		receiving a first learning content data (Wang Fig. 1:
    PNG
    media_image1.png
    665
    1010
    media_image1.png
    Greyscale
; Wang [0023]: … The operating environment 100 may include a video analysis system 150 that enables the apportionment of a video such as a lecture video (video) 126 into topic-specific portions; Wang [0033]: … the education server 116 may be coupled to the network 140 to send and receive data to and from the device 104, the video analysis server 108, and the learning course sever 114 via the network 140. The education server 116 may be configured to host and/or store the video 126.);		adding a plurality of first segmentation marks to the first learning content data to divide a plurality of first learning sections on the first learning content data (Wang [0023] … The operating environment 100 may include a video analysis system 150 that enables the apportionment of a video such as a lecture video (video) 126 into topic-specific portions [Examiner note: since the claimed invention does not disclose what the marks are, or how they’re marked, the fact that the video is apportioned into topic-specific options indicating the portions are marked to identify the portion.  For example, each video portion would have beginning and a length or an end. generating a first keyword string corresponding to each of the plurality of first learning sections according to each of the plurality of first learning sections (Wang [0062] … For example, the extracted key phrases may be identified in each of the sub-documents and/or each of the topic segments. Wang [0063] … The video 126 in an apportioned form may include a topic time bar or other graphic element that indicates which topics occur during which portions of the video 126. The topic time bar may be correlated to the transcript 134.);		receiving an analysis command related to an user operation (Wang [0062] … a user interface that allows the learner 102 to enter a keyword search.);		analyzing the analysis command with the first keyword string of each of the plurality of first learning sections to obtain a plurality of first similarities between the analysis command and the corresponding each of the plurality of first learning sections (Wang [0062] … the video analysis modules 110 may correlate a keyword search with the apportioned video 126 … the extracted key phrases may be identified in each of the sub-documents and/or each of the topic segments …); and		searching one of the plurality of first learning sections  ([Examiner note: the crossed over text is discussed below]; Wang [0062] … the video analysis modules 110 may correlate a keyword search with the apportioned video 126 … the extracted key phrases may be identified in each of the sub-documents and/or each of the topic segments … The video analysis modules 110 may then indicate to the learner 102 in which portion(s) of the video 126 the keyword is discussed.).

		Although Wang teaches the limitations of the claim 1 (see discussion above), Wang does not explicitly teach searching one of the plurality of first learning sections with a highest similarity from the plurality of first learning sections.
		Lewis teaches searching by returning the highest score of similarity between a  keyword and terms (Lewis [0042]: … on the user input 130 (e.g., indicative of the keyword 202, media content item 116). For instance, the search component 110 of the computing device(s) 102 can be configured to identify one or more term(s) 134 associated with the user input 130 and identify the stored keyword 202 based, at least in part, on the one or more term(s) 134. … If any matches are found, they can be sorted by a score (e.g., broad-match score) that is indicative of the level of similarity between the stored keyword (and/or stored terms associated with the keyword) and the term(s) 134 associated with the user input 130. The search component 110 can identify and select which stored keyword (e.g., 202) has the highest score. Moreover, the search component 110 can identify the data 208 descriptive of a reference from which the user 114 can access the media content item 116 based, at least in part, on the identified stored keyword 202).	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lewis, which teaches to determine search result using the highest similarity between keywords and matches, into the teaching of Wang to result in the limitations of the claimed invention.
	One of ordinary skilled would be motivated to do so as both Wang and Lewis teach methods to search for content data and incorporate Lewis’s teaching helps relevant personalized results.)

Regarding claim 2, Wang in view of Lewis teaches the data analysis method of claim 1, wherein the first learning content data comprises a literal data (Wang [0031] The learning courses 136 may include the learning materials 130. For example, the learning materials 130 may include, but are not limited to, a syllabus, notes, an outline, example problems and/or solutions, a lecture note list, lecture videos, other videos, video transcripts, … The learning courses 136 may also include the learning course metadata 132 … metadata 132 may include, but are not limited to, a course title, a course number, a date or dates of the course, a professor, an institute, the syllabus, a title of one of the learning materials 130 such as the notes, and the text of the learning materials 130; Wang [0034] The education server 116 may also host and/or store the video 126, the lecture video metadata 128, and the transcript 134. The transcript 134 may include transcribed text of the video 126 correlated to time of the video 126. The lecture video metadata 128 may include data associated with the video 126. The data associated with the video 126 may include one or more of a title of the video 126, a title of a course to which the video 126 belongs or with which the video 126 is associated, a number of the course, a date or dates on which the video 126 is recorded … a description of the video 126 and/or the corresponding lecture, and the transcript 134.), and the data analysis method further comprises steps of:		analyzing the literal data to generate a plurality of feature strings, wherein the plurality of feature strings have a sequential relationship (Wang apportionment of a video such as a lecture video (video) 126 into topic-specific portions. The apportionment of the video 126 may be based at least partially on a lecture video transcript (transcript) 134 of the video 126 and/or learning materials 130 of learning courses 136 that may be related to the video 126; Wang [0054]: The video analysis modules 110 may apportion the video 126 into topic-specific portions based on topic segments generated in the transcript; Wang [0056]: The topic segments may be created using sliding-window segmentation. In general the sliding-window segmentation may include constructing a refined vector representation of sliding windows created in the transcript. The video analysis modules 110 may then calculate similarity between the sliding windows and detect topic segment borders that correspond to the topics in the transcript 134 … The video analysis modules 110 may generate the topic segments, which may each include a portion of the transcript 134 between two topic segment borders. Border sentences in which text similarities change (e.g., local or global minimums) may be set as topic segment borders. In the sliding-window segmentation, topic segment borders may move or may be adjusted based on the presence of the extracted key phrases and/or the assigned weights of the extracted key phrases. For instance, a text similarity score may reflect similarities related to the extracted key phrases and/or the weights assigned thereto [Examiner note: extracted key phrases in the sliding-windows corresponds to the feature strings]); and		determining a similarity between the plurality of feature strings to generate the plurality of first segmentation marks (Wang [0056] …  The video analysis modules 110 may generate the topic segments, which may each include a Border sentences in which text similarities change (e.g., local or global minimums) may be set as topic segment borders. In the sliding-window segmentation, topic segment borders may move or may be adjusted based on the presence of the extracted key phrases and/or the assigned weights of the extracted key phrases. For instance, a text similarity score may reflect similarities related to the extracted key phrases and/or the weights assigned thereto [Examiner note: extracted key phrases in the sliding-windows corresponds to the feature strings; topic segment borders corresponds to the first segmentation marks]).
	Regarding claim 4, Wang in view of Lewis teaches the data analysis method of claim 1, wherein the first learning content data comprises a literal data, and the data analysis method further comprises steps of:		analyzing the literal data to generate a plurality of feature words (Wang [0023]: … a video analysis system 150 that enables the apportionment of a video such as a lecture video (video) 126 into topic-specific portions. The apportionment of the video 126 may be based at least partially on a lecture video transcript (transcript) 134 of the video 126 and/or learning materials 130 of learning courses 136 that may be related to the video 126; Wang [0054]: The video analysis modules 110 may apportion the video 126 into topic-specific portions based on topic segments generated in the transcript; Wang [0056]: The topic segments may be created using sliding-window segmentation. In general the sliding-window segmentation may include constructing a refined vector representation of sliding windows created in the transcript. The video analysis modules 110 may then calculate similarity between the sliding windows and detect topic segment borders that correspond to the topics in the transcript 134 [Examiner note: extracted key phrases in the sliding-windows corresponds to the feature strings]);		after dividing the plurality of first learning sections on the first learning content data, determining an amount of each of the plurality of feature words in each of the plurality of first learning sections (Wang [0049] the video analysis modules 110 may determine whether the phrases appear in the learning materials 130 above a particular frequency threshold (e.g., twice in the learning material). … In response to the phrases appearing in the learning materials 130 above a particular frequency threshold, the video analysis modules 110 may designate the phrases as key phrases; Wang [0054] The video analysis modules 110 may apportion the video 126 into topic-specific portions based on topic segments generated in the transcript; Wang [0083] … In response to the phrases appearing in the learning materials 130 above a particular frequency threshold, the designation module 230 may designate the phrases as key phrases. Additionally, in some embodiments, the extraction module 212 may process stop words and extract and/or unify abbreviations using heuristic rules in the key phrases. The key phrases may be communicated to the assignment module 208; Wang [0090] ... the communication module 202 may be configured to receive the topic segment borders, the extracted key phrases, and the assigned weights. Based on the detected topic segment borders, the segmentation module 248 may be configured to segment the transcript 134 into multiple sub-documents ... The update module 234 may then update assigned weights of the key phrases in each of the multiple sub-documents based on TFIDF; [Examiner note: key 
		Wang teaches the limitations of the claim 4 (see discussion above).  However, Wang does not explicitly teach setting the plurality of feature words, the amount of which is greater than a threshold value, as the first keyword string.
		Wang teaches the comparison of frequency counts of extracted key phrases and threshold to determine key phrases. Wang further discloses the use of sub-documents within each video portion to calculate the key phrases’ term frequency.
		It would be obvious to a person of ordinary skill in the art before the effective filing date to utilize Wang’s teaching of filtering the extracted key phrases using a threshold to filter the extracted key phrases again using the updated term frequency within the sub-documents and a threshold to result in setting the plurality of feature words, the amount of which is greater than a threshold value, as the first keyword string.
		One would be motivated to do so as it gives a more relevant key phrases within each video portion.
	
	Regarding claim 5, Wang in view of Lewis teaches the data analysis method of claim 1, wherein the analysis command comprises a first search command, and the data analysis method further comprises steps of:
		analyzing the first search command to generate a first search string. analyzing the first search command to generate a first search string (Lewis [0042]: keyword 202, media content item 116). For instance, the search component 110 of the computing device(s) 102 can be configured to identify one or more term(s) 134 associated with the user input 130 [Examiner note: one or more term(s) corresponds to the first search string]); and 
		cal[culating the plurality of first similarities between (Wang [0062] … the video analysis modules 110 may correlate a keyword search with the apportioned video 126 … the extracted key phrases may be identified in each of the sub-documents and/or each of the topic segments …).

	Regarding claim 6, Wang in view of Lewis teaches the data analysis method of claim 5, further comprising a step of:		transmitting one of the plurality of first learning sections with the highest similarity and the corresponding first learning content data to a terminal device,  (Lewis [0042] The search component 110 can identify and select which stored keyword (e.g., 202) has the highest score. Moreover, the search component 110 can identify the data 208 descriptive of a reference from which the user 114 can access the media content item 116 based, at least in part, on the identified stored keyword 202; Wang [0023] … the learner 102 may be able to search the video 126 for a keyword. A portion of the video 126 that relates to the keyword may be communicated to the learner 102 or indicated in a user interface. The learner 102 may be able to watch the portion of the video 126 related to the 700B depicts the video 126 in its apportioned form in response to a keyword search.).
		The combined teachings of Wang and Lewis thus far teach the limitations of claim 6 (see discussion above).
		However, the combination thus far does not teach generate a behavior data accordingly.
		Lewis further teaches generate a behavior data accordingly (Lewis [0036] … The keyword attribution component 108 of the computing device(s) 102 can be configured to store the keyword 202 (e.g., “Plant Fight”). In some implementations, the keyword 202 can be stored in a canonical form (e.g., instead of its exact form) which can increase the efficiency of searching for a keyword, as discussed herein. In some implementations, the computing device(s) 102 can store a plurality of keywords attributed to a particular media content item 116. For example, the keyword attribution component 108 can be configured to apply one or more broad-match technologies to the keyword 202 to generate a plurality of keywords, for example, based at least in part on the data 124 associated with the media content item 116 and/or the topic 126).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further incorporate the teaching of Lewis, which discloses the storing of search input keywords by the user, into the previous combined teachings of Wang and Lewis to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Wang and Lewis teach methods to search for content data and incorporate Lewis’s teaching helps improve the user-notification experience. More particularly, the systems and methods described herein can generate the content-specific keywords such that the keywords are memorable and relevant to the media content item. This can increase the user's ability to recall such keywords, for use at a later time when viewing the media content item may be more desirable)

	Regarding claim 7, Wang in view of Lewis teaches the data analysis method of claim 6, further comprising a step of:		storing the first learning content data to a data storage device, wherein the data storage device comprises a second learning content data and a third learning content data, the second learning content data is divided into a plurality of second learning sections according to a plurality of second segmentation marks, and each of plurality of second learning sections comprises a second keyword string (Wang Fig. 1:
    PNG
    media_image2.png
    666
    1009
    media_image2.png
    Greyscale
; Wang [0022] … Learners may then efficiently search and browse the videos by topic; Wang [0023] … a video analysis system 150 that enables the apportionment of a video such as a lecture video (video) 126 into topic-specific portions. The apportionment of the video 126 may be based at least partially on a lecture video transcript (transcript) 134 of the video 126 and/or learning materials 130 of learning courses 136 that may be related to the video 126. … Additionally or alternatively, after the video 126 is apportioned, the learner 102 may be able to search the video 126 for a keyword; Wang [0031] The learning courses 136 may include the learning materials 130. For example, the learning materials 130 may include, but are not limited to, a syllabus, notes, an outline, example problems and/or solutions, a lecture note list, lecture videos, other videos, video transcripts, or some other similar learning materials for the learning courses 136; Wang [0062] … For example, the extracted key phrases may be identified in each of the sub-documents and/or each of the topic segments; Wang [0094] … FIG. 3 includes a first screenshot 300 of an example video and a second screenshot 302 of a list of videos; Wang Fig. 3:
    PNG
    media_image3.png
    1005
    1586
    media_image3.png
    Greyscale
;The video title 304 may also appear in the second screenshot 302 along with other videos in the list of videos. [Examiner note: Fig. 1 show servers 114 and 116 storing learning content data.  Wang teaches the apportionment of video 126.  Wang further teaches that after a video is apportioned, search can be performed on the video.  Wang also discloses that several videos are in the system.  As a result, Wang teaches a list of videos and associated text and metadata are in the system that are processed similarly to video 126.  The claimed invention recites second and third learning content data having the same features and being processed the same as that of the first learn content data.  As a result, Wang teaches the claimed invention. The second entry in the ;		the third learning content data is divided into a plurality of third learning sections according to a plurality of third segmentation marks, and each of plurality of third learning sections comprises a third keyword string ([Examiner note: Wang teaches the first learning content data recited by the claimed invention.  Wang further discloses the searching of plural of videos and related materials.  As a result, Wang teaches the third learning content data, since the third content data having features and being processed the same as that of the first learning content data.  [Examiner note: the third video and its associated data in the list 302 corresponds to the third learning content data]).

Regarding claims 9-10, and 12-15, the claims are a system claim corresponding to method claims 1-2, and 4-7.  The claims 9-10, and 12-15 are rejected for the same reasons as that of the claims 1-2, and 4-7.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20150286718 A1 hereinafter Wang) in view of Lewis et al. (US 20180107663 A1 hereinafter Lewis) and further in view of ZHANG et al. (US 20150339380 A1 hereinafter Zhang).

	Regarding claim 3, Wang in view of Lewis teaches the data analysis method of claim 1.
the first learning content data comprises a plurality of image screens, and the data analysis method further comprises a step of:		determining a similarity of the plurality of image screens to generate the plurality of first segmentation marks.		Zhang teaches a method for searching of video content comprises a plurality of image screens, and the data analysis method further comprises a step of:		determining a similarity of the plurality of image screens to generate the plurality of first segmentation marks (Zhang 0042] …The segment is used to cut the video into individual scenes. Each scene consists of a series of consecutive frames and those frames which are filmed in the same location or share thematic content will be grouped together. The Key frame detection is to find a typical image from an individual scene as the indexing image. Conventional video segment and key frame extraction algorithms could be used in this respect. For example, shot boundary detection algorithm is such a solution which can segment the video into frames with similar visual contents depending on visual information contained in the video frames. After extraction of the key frame, metadata is added to each key frame. The metadata presents which video the key frame has been extracted and the concrete position of the key frame in a specific video.).

		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhang 
		One of ordinary skilled would be motivated to do so as both Zhang and Wang teach video content searches and using Zhang’s teaching would help provide relevant search result (Zhang [0006]: … providing a user interface for a user to input a text query relevant to a video to be retrieved; carrying out a text-based image searching based on the text query to provide a plurality of images relevant to the video;)

	Regarding claim 11, the claim is a system claim corresponding to method claim 3.  The claim 11 is rejected for the same reasons as that of the claim 3.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lewis and further in view of Liu and Finkelstein et al (US 9342601 B1 hereinafter Finkelstein).

	Regarding claim 8, Wang in view of Lewis teaches the data analysis method of claim 7, further comprising steps of:		receiving a second search command; 		searching the second learning content data and the third learning content data from the data storage device according to the second search command;
		However, Wang in view of Lewis does not teaches:			calculating a plurality of second similarities between the first keyword string and the second keyword string and the third keyword string; and 
			adjusting an order of the second learning content data and the third learning content data according to the plurality of second similarities to generate a search list.
		Finkelstein teaches calculating a plurality of second similarities between the first keyword string and the second keyword string and the third keyword string (Finkelstein Abstract: Technology described herein enhances a user's search experience by providing refined search results that are relevant to a displayed document. Contextual search results are obtained which identify a list of documents responsive to a formulated query that is based on the user's search query, as well as one or more supplemental terms that are based on content in the displayed document during user entry of the search query. The contextual search results are then “refined” by re-ranking the documents in the list, based on the similarity between the user's original search query and terms in these documents. This re-ranking enables contextual search results to be provided that are also highly relevant to the user's informational need; [Examiner note: since the user’s original search query matches the original search result section, the similarity between the original search result (based on the original search query) and the documents in the list can be said to be the same as the similarity of the original search query and the documents in the list since the similarity detail calculation is not disclosed.  Furthermore, due to the 112(a) and 112(b) rejection for this claims above, it’s based on broadest reasonable interpretation of the claim.  ; and
			adjusting an order of the second learning content data and the third learning content data according to the plurality of second similarities to generate a search list (Finkelstein Abstract: … The contextual search results are then “refined” by re-ranking the documents in the list, based on the similarity … [Examiner note: re-ranking and ordering are equivalent when they both are based on a same criteria]).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Finkelstein, which teaches the ordering of search result based on similarity of result documents and previous search query, into the combined teachings of Wang and Lewis of to result in the limitations of the claimed invention.
search results to be provided that are also highly relevant to the user's informational need.)

	Regarding claim 16, the claim is a system claim corresponding to method claim 8.  The claim 16 is rejected for the same reasons as that of the claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10909196 B1	Indexing and presentation of new digital content
Video searching is using frames within the video as portions of the video may be indexed based on searching of video-type social media content and video news. Audio-based searching may be based of text-to-audio read-back, where the text results are read-back with a modification announced as the new item is identified as responsive to an audio-based query.
US 20180373724 A1	INLINE CONTENT FILE ITEM ATTACHMENT
Query results are returned in relevance order, where the result that is most relevant to the query search criteria is the first item in the search return sequence, and the least relevant is the last. A relevance score 
US 20100057644 A1	INTERACTIVE DIGITAL VIDEO LIBRARY
Receiving a question from a user regarding course. The course material is searched in a time sliced video index database for an answer to the question using keywords found in the text format of the question. Also, other course materials similar to the course material are searched in a video knowledge base. A weight is assigned to each search result hit found in the course material and the other course materials. Search result hits are outputted in a priority order according to assigned weight and user preference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


03/19/2021
/V.H.H/
Examiner, Art Unit 2162


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162